 
 
I 
108th CONGRESS 2d Session 
H. R. 5112 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2004 
Mr. Israel introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To provide for a certificate recognizing employees of defense companies for contributions to the national defense during the Cold War. 
 
 
1.Certificates of recognition for employees of defense companies during the Cold War 
(a)Preparation of certificatesThe Secretary of Defense shall prepare a certificate recognizing the contributions to the national defense during the Cold War by eligible persons employed by defense companies and shall provide the certificate to such persons, in accordance with this Act. 
(b)Eligible personsA person who was employed by an eligible defense company during the Cold War is eligible to receive a certificate under this Act. 
(c)ApplicationThe Secretary shall provide a certificate prepared under subsection (a) to any eligible person who submits an application to the Secretary at such a time, in such manner, and containing such information and assurances as the Secretary may require. 
(d)Issuance to representative of deceasedIf an eligible person dies before being issued a certificate under this Act, a representative of that person may apply for a certificate and the certificate may be provided to such representative. 
2.DefinitionsIn this Act, the following definitions apply: 
(1)Cold WarThe term Cold War means the period beginning on September 2, 1945, and ending on December 26, 1991. 
(2)Eligible defense companyThe term eligible defense company means a private entity engaged in providing significant and substantial defense-related systems, products, or services to the Department of Defense or the Department of Energy (or any predecessor agency).  
 
